Citation Nr: 1711866	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  03-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) that determined that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  A December 2005 Board decision found that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2008 Memorandum Decision, the Court vacated the Board's decision that determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a back disability and remanded the claim to the Board for readjudication in accordance with that decision.  In January 2009, the Board reopened the claim for service connection for a back disability and remanded the claim for additional development.  In September 2011, the Board denied the claim of entitlement to service connection for a back disability.  The Veteran appealed that denial to the Court.  Based on an August 2012 Joint Motion for Remand, in August 2012 the Court remanded the September 2011 Board decision for development in compliance with the August 2012 Joint Motion.  In April 2013, the Board remanded the claim for additional development.


REMAND

In the April 2013 remand, the Board requested that the Veteran be scheduled for a VA examination to examination to ascertain the etiology of any back disability found.  The examiner was asked to provide an opinion as to whether any back disability found was at least as likely as not caused or aggravated by service, to specifically include a fall in 1968 and a back injury from lifting a 20-gallon can in September 1969.  The examiner was specifically instructed to address both injuries.  The examiner was also asked to provide an opinion as to whether the Veteran's scoliosis is a congenital or developmental defect and, if so, whether it permanently increased in severity beyond the natural progression of the disease during the Veteran's service.

The requested VA examination was apparently held on September 23, 2015, and an addendum was supposedly obtained on February 29, 2016.  The report of the examination addendum was referenced in an April 2016 supplemental statement of the case.

However, a copy of the February 2016 VA examination addendum report has not been associated with the electronic record.  If VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Without a copy of the examination report addendum to review, the Board is unable to determine if the examination and addendum were adequate for rating purposes.  On remand, a copy of the February2016 VA examination addendum report, and all other outstanding treatment records, must be associated with the record.

Additionally, subsequent to the most recent adjudication of the claim by the RO in the April 2016 supplemental statement of the case, the Veteran's attorney submitted additional evidence.  In correspondence received by the Board in March 2017, the attorney specifically requested that the appeal be returned to the RO for initial consideration of the newly submitted evidence.

Evidence received at the Board must be returned to the Agency of Original Jurisdiction for initial consideration, unless the appellant waives his right to have the evidence initially considered by the Agency of Original Jurisdiction.  38 C.F.R. § 20.1304 (2016).  As the Veteran has not waived that right, in accordance with his attorney's request, remand is required for the Agency of Original Jurisdiction to initially consider the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all outstanding treatment records.  In particular, obtain a copy of the February 29, 2016, VA examination addendum.  All attempts to obtain that evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are not obtained, notify the Veteran, and allow him an opportunity to respond.

2.  Then, readjudicate the claim, to specifically include consideration of the evidence obtained subsequent to the April 2016 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

